                                                      Case 2:18-cv-00251-JCM-VCF Document 17 Filed 02/01/19 Page 1 of 2



                                                  1   Joseph G. Went, Esq.
                                                      Nevada Bar No. 9220
                                                  2   Sydney R. Gambee, Esq.
                                                      Nevada Bar No. 14201
                                                  3   HOLLAND & HART LLP
                                                      9555 Hillwood Drive, 2nd Floor
                                                  4   Las Vegas, NV 89134
                                                      Phone: (702) 669-4619
                                                  5   Fax: (702) 475-4199
                                                      JGWent@hollandhart.com
                                                  6   SRGambee@hollandhart.com
                                                  7   Attorneys for Chemical Bank
                                                  8                            UNITED STATES DISTRICT COURT

                                                  9                                    DISTRICT OF NEVADA

                                                 10 CHEMICAL BANK, a Michigan state-               Case No. 2:18-CV-00251-JCM-VCF
                                                    chartered bank,
                                                 11                                                STIPULATION AND ORDER TO
                                                                           Plaintiff,              DISMISS WITHOUT PREJUDICE AS
                                                 12                                                TO DEFENDANT AUBREY L. BRANCH
                9555 Hillwood Drive, 2nd Floor




                                                    v.
                                                 13
                    Las Vegas, NV 89134
HOLLAND & HART LLP




                                                    BRANCH HERNANDEZ AND
                                                 14 ASSOCIATES, INC. a close corporation;
                                                    BRANCH-HERNANDEZ CONSULTING &
                                                 15 INSURANCE SERVICE L.L.C. a Nevada
                                                    limited liability company; AUBREY L.
                                                 16 BRANCH, an individual; DOES I – X; and
                                                    ROE CORPORATIONS XI-XX,
                                                 17
                                                                           Defendants.
                                                 18

                                                 19   ///

                                                 20   ///

                                                 21   ///

                                                 22   ///

                                                 23   ///

                                                 24   ///

                                                 25   ///

                                                 26   ///

                                                 27   ///

                                                 28   ///

                                                                                            Page 1 of 2
                                                      Case 2:18-cv-00251-JCM-VCF Document 17 Filed 02/01/19 Page 2 of 2



                                                  1                                           STIPULATION
                                                  2          Plaintiff CHEMICAL BANK and Defendant AUBREY L. BRANCH hereby stipulate
                                                  3   and agree that this action shall be dismissed without prejudice as to Defendant Aubrey L.
                                                  4   Branch. Each party shall bear its own attorney’s fees and costs of suit.
                                                  5   DATED January 30, 2019.                           DATED January 30, 2019.
                                                  6   HOLLAND & HART LLP                                LARSON ZIRZOW & KAPLAN, LLC
                                                  7
                                                        /s/ Joseph G. Went, Esq.                         /s/ Zachariah Larson, Esq.
                                                  8   ________________________________                  ________________________________
                                                      Joseph G. Went, Esq.                              Zachariah Larson, Esq.
                                                  9   Nevada Bar No. 9220                               Matthew C. Zirzow, Esq.
                                                      Sydney R. Gambee, Esq.                            Shara L. Larson, Esq.
                                                 10   Nevada Bar No. 14201                              LARSON ZIRZOW & KAPLAN, LLC
                                                      9555 Hillwood Drive, 2nd Floor                    850 E. Bonneville Ave.
                                                 11   Las Vegas, NV 89134                               Las Vegas, NV 89101
                                                      Email: jgwent@hollandhart.com
                                                 12                                                     Attorneys for Branch Hernandez and
                9555 Hillwood Drive, 2nd Floor




                                                      Attorneys for Plaintiff                           Associates, Inc., Branch-Hernandez
                                                 13   Chemical Bank                                     Consulting & Insurance Services L.L.C, and
                    Las Vegas, NV 89134




                                                                                                        Aubrey L. Branch
HOLLAND & HART LLP




                                                 14

                                                 15

                                                 16
                                                                                                   ORDER
                                                 17

                                                 18                                                IT IS SO ORDERED:

                                                 19
                                                                                                   _______________________________________
                                                 20                                                UNITED STATES DISTRICT COURT JUDGE
                                                                                                             February 5, 2019
                                                                                                   DATED: ________________________________
                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                  Page 2 of 2
